Name: Council Regulation (EEC) No 2245/88 of 19 July 1988 introducing a guarantee threshold system for peaches in syrup
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 No L 198 / 18 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2245 / 88 of 19 July 1988 introducing a guarantee threshold system for peaches in syrup THE COUNCIL OF THE EUROPEAN COMMUNITIES , production of peaches in syrup make it suitable to express the threshold in question in terms of a quantity of finished products in net weight ; whereas the reduction in the aid , should the threshold be exceeded , is to be made on aid granted in the following marketing year in the Community , with the exception of Spain ,Having regard to the Treaty establishing the European Community , Having regard to the Act of Accession of Spain and Portugal , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC ) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables 0 ), as last amended by Regulation (EEC) No 2242 / 88 ( 2 ), and in particular Article 2 ( 3 ) thereof, Article 1 1 . A guarantee threshold of 502 000 tonnes net weight is hereby fixed for peaches in syrup falling within CN codes 2008 70 61 , 2008 70 69 , 2008 70 71 and 2008 70 79 for each marketing year for the Community with the exception of Spain .Having regard to the proposal from the Commission ( 3 ), 2 . Where the guarantee threshold is exceeded , the aid for the following marketing year shall be reduced in proportion to the amount by which the threshold is exceeded . Whereas Regulation (EEC) No 426 / 86 introduces a system of production aid for certain processed fruit and vegetable products ; whereas , where the situation provided for in Article 2 ( 3 ) of that Regulation arises , suitable measures may be taken ; The amount by which the threshold is exceeded in question shall be calculated on the basis of the average quantities produced in the three marketing years preceding the marketing year for which the aid must be fixed . Whereas the production of peaches in syrup in the most recent marketing years has risen substantially despite the fall in the unit aid ; whereas an imbalance between production and possibilities of disposal is liable to arise ; whereas a guarantee threshold , any exceeding of which leads to a reduction in the aid , should be fixed for such products ; Article 2 Detailed rules for the application of this Regulation shall be adopted , as the need arises , in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426 / 86 . Whereas it should be stated that that guarantee threshold does not apply to Spain ; whereas it should be pointed out that Article 118 ( 6 ) of the Act of Accession provides that the granting of aid in that country is limited to 80 000 tonnes of the finished product ; whereas that threshold should also be fixed taking account of the average Community production in the last three years for which exact figures are available ; whereas the characteristics of Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . (&gt;) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) See page 12 of this Official Journal . ( 3) OJ No C 139 , 30 . 5 . 1988 , p. 63 . It shall apply from the beginning of the 1988 / 89 marketing year . 26 . 7 . 88 Official Journal of the European Communities No L 198 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS